DETAILED ACTION
This non-final Office action is in response to the claims filed on November 6, 2019.
Status of claims: claims 1-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 was considered by the examiner. 

Drawings
The drawings are objected to because: Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 8 – “a vehicle” should be amended to “the vehicle”
Claim 1, line 21 – “a straight” and “a curved” should be amended to “the straight” and “the curved”
Claim 1, line 22 – “a curved” should be amended to “the curved”
Claim 3, lines 2,3 – “a straight” should be amended to “the straight”
Claims 5 and 6, line 5 – “a vehicle” should be amended to “the vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, lines 8, 12 – “a position” of what?
	Claim 1, line 15 – “connected” is an awkward word. Perhaps swap with “positioned” for clarity.
Claims 5 and 6, line 5 – “a position” of what?
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter “AAPA” – which is JP 2018-80468A) in view of US 2015/0183303 to Choi et al. (hereinafter “Choi”).
AAPA discloses a slide door support device supporting, at a vehicle body, a slide door 200 that opens and closes a door opening formed on a side surface of the vehicle body, comprising: 
a first lower rail 111 arranged at a lower end portion of the door opening; (see FIG. 10 of applicant’s figures)
a second lower rail 121 arranged at a lower end portion of the door opening and on an inner side of the first lower rail in a vehicle width direction; and 
a lower guide unit 130 connected to a lower end portion of the slide door, wherein
the first lower rail includes a straight portion 111 extending to a vehicle front, and a curved portion 112 curved so as to extend inward in a vehicle width direction as a position shifts from a front end of the straight portion to a vehicle front, 
the second lower rail includes a straight portion 131 extending to a vehicle front, and a curved portion 122 curved in such a way that a distance from the first lower rail gradually decreases as a position shifts from a front end of the straight portion to a vehicle front, 
the lower guide unit includes: a first lower guide roller 131 moving along the first lower rail; a second lower guide roller 132 moving along the second lower rail; a lower fixed portion fixed to the slide door; a lower rotational arm 134 including a proximal end portion connected so as to be rotatable relative to the lower fixed portion and supporting the first lower guide roller and the second lower guide roller at positions closer to a distal end than the proximal end portion; and, 
an angle made by the lower fixed portion and the lower rotational arm is assumed to be an arm angle, 
when the first lower guide roller moves along a straight portion and a curved portion of the first lower rail, and the second lower guide roller moves along a curved portion of the second lower rail, the arm angle gradually decreases as an opened degree of the slide door decreases.
AAPA fails to disclose a pressing member pressing the lower fixed portion.
Choi teaches of a pressing member 642 pressing a lower fixed portion 64, wherein the pressing member presses the lower fixed portion in a direction of increasing the arm angle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a pressing member with AAPA, as taught by Choi, in order to bias the lower rotational arm in a desired direction; thus increasing control of positioning of the lower guide unit as well as assisting with opening of the sliding door. (claim 1)
AAPA, as applied above, further discloses wherein, as the arm angle decreases, the pressing member increases pressing force to the lower fixed portion, (claim 2) and wherein the arm angle becomes maximum when the first lower guide roller moves along a straight portion of the first lower rail, and the second lower guide roller moves along a straight portion of the second lower rail, and the pressing member presses the lower fixed portion even when the arm angle is maximum, (claim 3) and wherein the pressing member is a spiral spring. (claim 4)

Claims 5-9 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Choi, as applied above, in further view of US 2011/0089714 to Kitayama.
AAPA, as applied above, discloses 
an upper rail 10 arranged at an upper end of the door opening (see FIGS. 1 and 2 of AAPA); and
an upper guide unit 20U connected to an upper end portion of the slide door, wherein 
the upper rail includes a straight portion extending to a vehicle front, and a curved portion curved so as to extend inward in a vehicle width direction as a position shifts from a front end of the straight portion to a vehicle front; and
the upper guide portion includes a first upper guide roller.
AAPA fails to disclose a second upper guide roller, load roller, and upper rotational arm.
Kitayama teaches of a guide unit includes: a first guide roller 44 and a second guide roller 46 that move along the rail; a load roller 48 rolling on a rolling surface that extends along the rail; and an rotational arm 30 including a proximal end portion connected so as to be rotatable relative to the slide door and supporting the first guide roller, the second guide roller, and the load roller at positions closer to a distal end than the proximal end portion. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a second guide roller, load roller, and rotational arm, as taught by Kitayama, in order to facilitate and smooth out movement of the sliding door by, among other things, distributing load forces. (claims 5 and 6)
AAPA, as applied above, further discloses wherein the upper rail includes the rolling surface (claim 7) and wherein the lower rotational arm has a shape of a flat plate. (claims 8 and 9)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634